PER CURIAM:
Ramon Charles Chapman appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice pursuant to 28 U.S.C. § 1915A(b)(2) (2006). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Chapman’s informal brief does not challenge the basis for the district court’s disposition, Chapman has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.